Order filed April 23, 2015.




                                      In The

                       Fourteenth Court of Appeals
                                   ____________

                              NO. 14-14-00577-CV
                                   ____________

                        GIOVANNY LAGUAN, Appellant

                                        V.

 US BANK TRUST AS TRUSTEE FOR LSF8 MASTER PARTICIPATION
                        TRUST, Appellee


                On Appeal from the County Court at Law No. 2
                          Fort Bend County, Texas
                   Trial Court Cause No. 14-CCV-052983

                                   ORDER

      Appellant’s brief was due April 8, 2015. No brief or motion for extension of
time has been filed.

      Unless appellant files a brief with this court on or before May 11, 2015, the
court will dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).

                                  PER CURIAM